UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 20011 Commission File Number 33-83618 SELKIRK COGEN PARTNERS, L.P. (Exact name of Registrant (Guarantor) as specified in its charter) Delaware 51-0324332 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) SELKIRK COGEN FUNDING CORPORATION (Exact name of Registrant as specified in its charter) Delaware 51-0354675 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) One Bowdoin Square, Boston, Massachusetts 02114 (Address of principal executive offices, including zip code) (617)788-3000 (Registrant's telephone number, including area code) SECURITIES REGISTERED PURSUANT TO SECTION 12 (b) OR 12 (g) OF THE ACT: None Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrants knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. X As of March 28, 2002, there were 10 shares of common stock of Selkirk Cogen Funding Corporation, $1 par value outstanding. DOCUMENTS INCORPORATED BY REFERENCE: None TABLE OF CONTENTS Page PART I Item 1. Business 1 Item 2. Properties 14 Item 3. Legal Proceedings 15 Item 4. Submission of Matters to a Vote of Security Holders 16 PART II Item 5. Market for Registrant's Common Equity and Related Stockholder Matters 17 Item 6. Selected Financial Data 17 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 35 Item 8. Financial Statements and Supplementary Data 35 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 35 PART III Item 10. Directors and Executive Officers of the Funding Corporation and the Managing General Partner 36 Item 11. Executive and Board Compensation and Benefits 38 Item 12. Security Ownership of Certain Beneficial Owners and Management 38 Item 13. Certain Relationships and Related Transactions 40 PART IV Item 14. Financial Statements, Exhibits and Reports on Form 8-K 41 Signatures 55 i PART I ITEM 1.BUSINESS General Selkirk Cogen Partners, L.P. (the Partnership) is a Delaware limited partnership that owns a natural gas-fired cogeneration facility in the Town of Bethlehem, County of Albany, New York (together with associated materials, ancillary structures and related contractual and property interests, the Facility). The Partnership was formed in 1989, and its sole business is the ownership, operation and maintenance of the Facility. The Partnership has long-term contracts for the sale of electric capacity and energy produced by the Facility with Niagara Mohawk Power Corporation (Niagara Mohawk) and Consolidated Edison Company of New York, Inc. (Con Edison) and steam produced by the Facility with GE Plastics, a core business of General Electric Company (General Electric). The Partnership operates as a single business segment. Selkirk Cogen Funding Corporation (the Funding Corporation), a Delaware corporation, was organized in April 1994 to serve as a single-purpose financing subsidiary of the Partnership. All of the issued and outstanding capital stock of the Funding Corporation is owned by the Partnership. The Partnership and the Funding Corporations principal executive offices are located at One Bowdoin Square, Boston, Massachusetts 02114. The telephone number is (617) 788-3000. The Partnership The managing general partner of the Partnership is JMC Selkirk, Inc. (JMC Selkirk or the Managing General Partner). The other general partner of the Partnership (together with JMC Selkirk, the General Partners) is RCM Selkirk GP, Inc. (RCM Selkirk GP, formerly Cogen Technologies Selkirk GP, Inc.). The limited partners of the Partnership (the Limited Partners, and together with the General Partners, the Partners) are JMC Selkirk, PentaGen Investors, L.P. (Investors, formerly JMCS I Investors, L.P.), Aquila Selkirk, Inc. (Aquila Selkirk, formerly EI Selkirk, Inc.) and RCM Selkirk, LP, Inc. (RCM Selkirk LP, formerly Cogen Technologies Selkirk LP, Inc.). The Managing General Partner is responsible for managing and controlling the business and affairs of the Partnership, subject to certain powers which are vested in the management committee of the Partnership (the Management Committee) under the Partnership Agreement. Each General Partner has a voting representative on the Management Committee, which, subject to certain limited exceptions, acts by unanimity. Thus, the General Partners, and principally the Managing General Partner, exercise control over the Partnership.
